DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 6/17/2022.
Claims 1, 2, 3, 5, 9, 11, 13, 15 are amended.
Claims 18, 19 are newly presented.
Claims 1 – 19 are presented for examination.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Drawings
The Applicant’s arguments have been considered. The objection to the drawings is withdrawn.

Specification
The Applicant has amended the title of the Application. The objection to the title is withdrawn.

Claim Interpretation
The Applicant has amended the claim and changed “unit” to “circuit” in order to obviate the claim interpretation under 35 USC 112(f).


Claim Rejections - 35 USC § 101
The Applicant’s argument has been considered. It is persuasive. The rejection under 35 USC 101 is withdrawn.

Claim Rejections - 35 USC § 102
The Applicant has amended the independent claims, and with the amendment has overcome the prior art. Therefore, the previous rejection is withdrawn. However, upon further search and consideration a new ground of rejection is presented below.


Claim Rejections – 35 USC § 103
The Applicant has amended the independent claim, and with the amendment has overcome the previous combination of prior art. Therefore, the previous rejection is withdrawn. However, upon further search and consideration a new ground of rejection is presented below.


End Response to Arguments




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claim 1, 2, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seemann_2017 (US 2017/0265124) in view of Prakash_2014 (US 2014/0179236).

Claim 1. Seemann_2017 makes obvious A prediction system for predicting  [sensor type] (Fig 2 block 206: “... best guess as to the type of sensor...” FIG. 5 block 512; FIG. 6 block 608 “best guess”; par 10: “... best guess... how the sensors and system may be configured...”) of an existing (par 48: “... preexisting wireless sensors... a preexisting security system...”; par 3: “... sensors pre-existing or added in homes, buildings, and other locations...”) testsetup (par 32: “... working theory... iterations of deductions, inferences, and possibilities can be performed that include generating working theories for each sensor, which can be tested (e.g., theories evaluated against wirelessly detected sensor information) and then improved upon to generate better theories, which can be further tested...” NOTE: this teaches a system in which a theory about a set of sensors is proposed and then tested. Therefore; the system is a test setup. While the teaching of a “sensor” would have implied to one of ordinary skill in the art the concept of “measurement” because sensors are know to take measurement/readings/etc. Seemann_2017 does not explicitly teach “measurement”) with a potential extension unit based on digital signatures (par 72: “... the attribute can include... a device type of the sensor... a vintage of manufacture... a name/type of the sensor... a group number (e.g., for GE/Interlogix sensors)...” NOTE: The “extension unit” is the sensor being added to the system. FIG. 3: “device type”, “vintage of manufacture” NOTE: the digital signature is the type of sensor or vintage (i.e., version)), the prediction system comprising: a receiving circuit, a processing circuit and a display (Fig. 1A: wireless transceiver is a receiving circuit; FIG 7 illustrates a processing circuit and a display) the potential extension unit being configured to push a digital signature such that the digital signature of the potential extension unit is automatically forwarded to the receiving circuit (FIG. 2: “listen” mode, “listen for any wireless sensor transmissions within a subset of frequencies, and record those transmissions; FIG. 5 “listen to and record sensor transmissions”; par 31: “the wireless system can, for instance, automatically connect to various sensors by accumulating and/or measuring objective, deterministic information that is wirelessly detectable. Such information can include... unique identifiers (e.g., serial numbers, identifiers), device type...”; par 8: “... operating the application computing system in a listen model to receive and record wireless transmissions produced by one or more wireless sensors...” NOTE: “listening” for the sensors teaches that the sensors are pushing the information.), the receiving circuit being configured to directly receive the digital signature from the potential extension unit for the existing test setup, and the receiving circuit being configured to forward the digital signature to the processing circuit, the processing circuit being configured to process the digital signature (Figure 1A, 7 NOTE: the wireless transceiver receives the wireless transmissions directly from the sensors and then provides the transmission to the processor for processing) in order to predict [how to configure the sensors with the system] (par 10: “... best guesses as to, for example, what sensors are present in the environment... and how the sensors and system may be configured given those sensors...” NOTE: While Seemann_2017 teaches that sensors need to be properly configured, and while it might properly be found that one of ordinary skill in the art would have inferred compatibility from the teaching of sensor configurations, Seemann_2017 does not explicitly teach that to predict sensor compatibility.) the processing circuit being further configured to forward the result of the prediction to the display so that the result of the prediction is displayed (par 47: “a user interface device 116, such as an interactive display provided for use by a user 118, can display information and receive user inputs. For example, the user interface device 116 can display “best guess” information, informing the user 118 of the best guesses as to the type... of sensors discovered by the system 102...”; FIG. 7 illustrates a processing circuit and display; FIG. 5 block 514: “present user display of best guess”; FIG. 2 block 208 “present best guess information on a display”).

Seeman_2017; does not explicitly teach “compatibility” nor “and measurement” nor “whether the existing test and measurement setup is compatible with the potential extension unit”.

Prakash_2014 however, makes obvious “compatibility” (TABLE 1: “sensor protocol version... allows a compatibility check...”; page 6 item 9: “... protocol version for compatibility verification...”) and “and measurement” (TABLE 1: “... measurement data retrieved...”; par 19: “... measurement data from the sensor head 202...”; par 17: “... the sensor head 202 comprises the measurement sensor itself (e.g., a thermometer, barometer, etc.)...”) and “whether the existing test and measurement setup is compatible with the potential extension unit” (TABLE 1: “sensor protocol version... allow a compatibility check...” page 6 item 9: “... protocol version for compatibility verification...”).

Seeman_2017 and Prakash_2014 are analogous art because they are from the same field of endeavor called test and measurement systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Prakash_2014. The rationale for doing so would have been that seeman_2017 teaches to gather sensor data for the purpose of determining configuration of the sensors into a system. Prakash_2014 teaches sensors which transmit data which allows for compatibility checks. Compatibility checks are an important part of configuration because a sensor which is not compatible is not able to be configured to operate in the system. Therefore, it would have been obvious to combine Seeman_2017 and Gyan_2014 for the benefit of ensuring sensors are compatible and therefore configurable into the system to obtain the invention as specified in the claims.

Claim 2. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above. Seeman_2017 also makes obvious “further comprising a memory in which information regarding the existing test and measurement setup is stored, the processing circuit accessing the memory to obtain the information used for predicting the compatibility” (par 105: “the memory 764 stores information within the computing device 750... may store applications or other information for computing... expansion memory 774 may include instructions to carry out or supplement the processes describe above, and may include secure information also...”; par 45: “... data sore 110... can include, for example, sensor identifiers.. sensor types, sensor locations... and other information, as described below...”; par 68: “... enrolled sensors can be captured in an enrolled sensors data store 110, e.g., resident in the system 102...”; par 98: “the memory 704 stores information within the computing device 700).

Claim 3. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above. Seeman_2017 also makes obvious “wherein the receiving circuit comprises a wireless communication interface configured to receive a signal sent by the potential extension unit” (FIG 1A, FIg 2 “wireless”).

Claim 5. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above. Seeman_2017 also makes obvious “wherein the prediction system has a prediction device comprising at least one of the receiving circuit, the processing circuit, or the display” (FIG. 1A, FIG. 7).

Claim 6. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 5 as outlined above. Seeman_2017 also makes obvious “wherein the prediction device is configured to receive test results of the existing test and measurement setup being pushed to the prediction device” (par 32: “... working theory... iterations of deductions, inferences, and possibilities can be performed that include generating working theories for each sensor, which can be tested (e.g., theories evaluated against wirelessly detected sensor information) and then improved upon to generate better theories, which can be further tested...” NOTE: this teaches the prediction is tested and a further theory may be developed and tested. This implies the prediction device has the test results for the existing system).





(2) Claim 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seemann_2017 in view of Prakash_2014) in view of Tucker_2016 (US 2016/0078247).

Claim 4. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above. Seeman_2017 also makes obvious “wherein at least the display is part of an [virtual] reality device” (par 101: “... the computing device 700 may be implemented in a number of different forms and/ or virtualized...).

Seeman_2017; however, does not explicitly teach “augmented” reality device.

Tucker_2016; however, makes obvious “augmented” reality device (par 109: “... overly, and display... in a form of augmented reality... overlay... wearable lenses described above may also implement this augmented reality scheme...”; Figure 28, 29).


Seeman_2017 and Tucker_2016 are analogous art because they are from the same field of endeavor called implementing new products or configurations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Tucker_2016.
The rationale for doing so would have been that seeman_2017 teaches to gather information and present it to a user concerning a sensor system such as a security system. Tucker_2016 teaches to use augmented reality to display information securely. Therefore, it would have been obvious to combine Seeman_2017 and Tucker_2016 for the benefit of ensuring that unauthorized people do not see sensitive security information concerning the security system configuration to obtain the invention as specified in the claims.

Claim 8. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above.  Seeman_2017 and Prakash_2014 does not teach “wherein the display is configured to display at least a symbol and/or a representation of the potential extension unit.”

Tucker_2016; however, makes obvious “wherein the display is configured to display at least a symbol and/or a representation of the potential extension unit” Figure 28, 29 which illustrates textual symbols representing viewed items.).

Seeman_2017 and Tucker_2016 are analogous art because they are from the same field of endeavor called implementing new products or configurations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Tucker_2016.
The rationale for doing so would have been that seeman_2017 teaches to gather information and present it to a user concerning a sensor system such as a security system. Tucker_2016 teaches to use augmented reality to display information securely. Therefore, it would have been obvious to combine Seeman_2017 and Tucker_2016 for the benefit of ensuring that unauthorized people do not see sensitive security information concerning the security system configuration to obtain the invention as specified in the claims.

Claim 9. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above.  Seeman_2017 and Prakash_2014 does not teach “wherein the display is configured to display at least a symbol and/or a representation of the existing test and measurement setup extended by the potential extension unit.”

Tucker_2016; however, makes obvious “wherein the display is configured to display at least a symbol and/or a representation of the existing test and measurement setup extended by the potential extension unit” Figure 28, 29 which illustrates textual symbols representing viewed items.).

Seeman_2017 and Tucker_2016 are analogous art because they are from the same field of endeavor called implementing new products or configurations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Tucker_2016.
The rationale for doing so would have been that seeman_2017 teaches to gather information and present it to a user concerning a sensor system such as a security system. Tucker_2016 teaches to use augmented reality to display information securely. Therefore, it would have been obvious to combine Seeman_2017 and Tucker_2016 for the benefit of ensuring that unauthorized people do not see sensitive security information concerning the security system configuration to obtain the invention as specified in the claims.


Claim 10. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above. Seeman_2017 and Prakash_2014 does not teach “wherein the prediction system is configured to simulate the existing test and measurement setup extended by the potential extension unit”.


Tucker_2016; however, makes obvious “wherein the prediction system is configured to simulate the existing test and measurement setup extended by the potential extension unit” (par 75: “... allow consumers to judge which product produces the desired security enhancement or performance prior to making the purchase. It may even be possible to develop systems to run simulations of systems in order to learn how implementing new product or configurations may impact overall security...”).

Seeman_2017 and Tucker_2016 are analogous art because they are from the same field of endeavor called implementing new products or configurations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Tucker_2016.
The rationale for doing so would have been that seeman_2017 teaches to gather information and present it to a user concerning a sensor system such as a security system. Tucker_2016 teaches to use augmented reality to display information securely. Therefore, it would have been obvious to combine Seeman_2017 and Tucker_2016 for the benefit of ensuring that unauthorized people do not see sensitive security information concerning the security system configuration to obtain the invention as specified in the claims.


Claim 11. The limitations of claim 11 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. While Seeman_2017 clearly teaches to display results to a display; Seeman_2017 and Prakash_2014; however, do not teach “display the result of the prediction as part of an augmented reality provided by an augmented reality device such that a display of the augmented reality device displays an environment as well as the result of the prediction or the display superposes the result of the prediction.”

Tucker_2016; however, makes obvious “display the result of the prediction as part of an augmented reality provided by an augmented reality device such that a display of the augmented reality device displays an environment as well as the result of the prediction or the display superposes the result of the prediction” (par 75: “... allow consumers to judge which product produces the desired security enhancement or performance prior to making the purchase. It may even be possible to develop systems to run simulations of systems in order to learn how implementing new product or configurations may impact overall security...”; par 109: “... overly, and display... in a form of augmented reality... overlay... wearable lenses described above may also implement this augmented reality scheme...”; Figure 28, 29 which illustrate augmented reality being used which displays information.).

Seeman_2017 and Tucker_2016 are analogous art because they are from the same field of endeavor called implementing new products or configurations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Tucker_2016.
The rationale for doing so would have been that seeman_2017 teaches to gather information and present it to a user concerning a sensor system such as a security system. Tucker_2016 teaches to use augmented reality to display information securely. Therefore, it would have been obvious to combine Seeman_2017 and Tucker_2016 for the benefit of ensuring that unauthorized people do not see sensitive security information concerning the security system configuration to obtain the invention as specified in the claims.

Claim 12. Seemann_2017 and Prakash_2014 and Tucker_2016 make obvious all the limitations of claim 11 as outlined above. Seemann_2017 also makes obvious “wherein at least one of the digital signature, the digital signature processed, and the result of the prediction is pushed to the prediction device for further processing” (par 32: “... working theory... iterations of deductions, inferences, and possibilities can be performed that include generating working theories for each sensor, which can be tested (e.g., theories evaluated against wirelessly detected sensor information) and then improved upon to generate better theories, which can be further tested...” NOTE: this teaches the prediction is tested and a further theory may be developed and tested. This implies the prediction device has the test results for the existing system).

Claim 13. Seemann_2017 and Prakash_2014 and Tucker_2016 make obvious all the limitations of claim 11 as outlined above. Seeman_2017 also makes obvious “wherein test results of the existing test and measurement setup are pushed to the prediction device” (par 32: “... working theory... iterations of deductions, inferences, and possibilities can be performed that include generating working theories for each sensor, which can be tested (e.g., theories evaluated against wirelessly detected sensor information) and then improved upon to generate better theories, which can be further tested...” NOTE: this teaches the prediction is tested and a further theory may be developed and tested. This implies the prediction device has the test results for the existing system).

Claim 14. Seemann_2017 and Prakash_2014 and Tucker_2016 make obvious all the limitations of claim 13 as outlined above. Seeman_2017 also makes obvious “wherein at least one of the test results of the existing test and measurement setup and an analysis of the test results is forwarded to the potential extension unit via the prediction device” (par 32: “... working theory... iterations of deductions, inferences, and possibilities can be performed that include generating working theories for each sensor, which can be tested (e.g., theories evaluated against wirelessly detected sensor information) and then improved upon to generate better theories, which can be further tested...” NOTE: this teaches the prediction is tested and a further theory may be developed and tested. This implies the prediction device has the test results for the existing system).

Claim 15. Seemann_2017 and Prakash_2014 and Tucker_2016 make obvious all the limitations of claim 11 as outlined above. Tucker_2016 also makes obvious “wherein at least one of the potential extension unit and the existing test and measurement setup extended by the potential extension unit is displayed via a display” (par 75: “... allow consumers to judge which product produces the desired security enhancement or performance prior to making the purchase. It may even be possible to develop systems to run simulations of systems in order to learn how implementing new product or configurations may impact overall security...”; par 109: “... overly, and display... in a form of augmented reality... overlay... wearable lenses described above may also implement this augmented reality scheme...”; Figure 28, 29 which illustrate augmented reality being used which displays information.).

Claim 16. Seemann_2017 and Prakash_2014 and Tucker_2016 make obvious all the limitations of claim 11 as outlined above. Tucker_2016 also makes obvious “wherein the characteristics of the existing test and measurement setup extended by the potential extension unit are simulated” (par 75: “... allow consumers to judge which product produces the desired security enhancement or performance prior to making the purchase. It may even be possible to develop systems to run simulations of systems in order to learn how implementing new product or configurations may impact overall security...”).

Claim 17. Seemann_2017 and Prakash_2014 and Tucker_2016 make obvious all the limitations of claim 11 as outlined above. Seemann_2017 “wherein the information of the existing test and measurement setup is obtained from digital signatures of units of the existing test and measurement setup” (par 3: “... pre-existing or added...”; par 15: “.... existing sensor and use their information...”; par 29: “... configure the system to respond to, and pass on information from, existing sensors...”).

Claim 18.  The limitations of claim 18 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. While Seeman_2017 clearly teaches to display results to a display; Seeman_2017 and Prakash_2014; however, do not teach “wherein the prediction system is configured to simulate the existing test and measurement setup extended by the instrument or extended by the software license, thereby simulating characteristics of the existing test and measurement setup extended by the instrument or extended by the software license, and wherein the results of the simulation are displayed via the display”.

Tucker_2016; however, makes obvious “wherein the prediction system is configured to simulate the existing test and measurement setup extended by the instrument or extended by the software license, thereby simulating characteristics of the existing test and measurement setup extended by the instrument or extended by the software license, and wherein the results of the simulation are displayed via the display” (par 75: “... allow consumers to judge which product produces the desired security enhancement or performance prior to making the purchase. It may even be possible to develop systems to run simulations of systems in order to learn how implementing new product or configurations may impact overall security...”).

Seeman_2017 and Tucker_2016 are analogous art because they are from the same field of endeavor called implementing new products or configurations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Tucker_2016.
The rationale for doing so would have been that seeman_2017 teaches to gather information and present it to a user concerning a sensor system such as a security system. Tucker_2016 teaches to use augmented reality to display information securely. Therefore, it would have been obvious to combine Seeman_2017 and Tucker_2016 for the benefit of ensuring that unauthorized people do not see sensitive security information concerning the security system configuration to obtain the invention as specified in the claims.

Claim 19. Seemann_2017 and Prakash_2014 and Tucker_2016 make obvious all the limitations of claim 18 as outlined above. Tucker_2016 also makes obvious “the prediction system according to claim 18, wherein the display is part of an augmented reality device, and wherein the result of the prediction and the results of the simulation are displayed as part of an augmented reality provided by the augmented reality device” (par 75: “... allow consumers to judge which product produces the desired security enhancement or performance prior to making the purchase. It may even be possible to develop systems to run simulations of systems in order to learn how implementing new product or configurations may impact overall security...”; par 109: “... overly, and display... in a form of augmented reality... overlay... wearable lenses described above may also implement this augmented reality scheme...”; Figure 28, 29 which illustrate augmented reality being used which displays information.).



(3) Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seemann_2017 in view of Prakash_2014 in view of Gates_2017 (WO 2017/019006 A1).

Claim 7. Seeman_2017 and Prakash_2014 teaches all the limitations of claim 1 as outlined above. Seeman_2017 and Prakash_2014 does not explicitly teach “wherein the prediction device is configured to forward at least one of the test results of the existing test and measurement setup and an analysis of the test results to the potential extension unit.”

Gates_2017; however, makes obvious “wherein the prediction device is configured to forward at least one of the test results of the existing test and measurement setup and an analysis of the test results to the potential extension unit” (abstract: ... receive a first element of compatibility data associated with a first component, determine whether the first element of compatibility data is verified according to a second component, determine whether the a second element of compatiblilty data associated with a second component is verified according to the first component...” FIG. 3 the communication between the compatibility engine and components is bi-directional).

Seeman_2017 and Prakash_2014 and Gates_2017 are analogous art because they are from the same field of endeavor called system configurations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Seeman_2017 and Gates_2017
The rationale for doing so would have been that Seeman_2017 teaches to evaluate the configuration of components in a system while Gates_2017 teaches components which transmit data which allows for compatibility checks. Compatibility checks are an important part of configuration because a sensor which is not compatible is not able to be configured to operate in the system. Therefore, it would have been obvious to combine Seeman_2017 and Gates_2017 for the benefit of ensuring sensors are compatible and therefore configurable into the system to obtain the invention as specified in the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN S COOK/               Primary Examiner, Art Unit 2146